Title: John Adams to Abigail Adams, 19 January 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 19. 1795
          
          On Saturday I Saw our sons Letter to the Secretary of State. Mr Randolph expressed his intire Satisfaction in it. Said “it was a justification of the Propriety of his appointment, a Presage of his future

Usefulness: and well digested, well arranged and well connected.” a handsome Compliment.
          In this Letter he says Mr Jay had shewn him the whole Negotiation with Britain— He Speaks very modestly and respectfully. I may not repeat any Thing: but I learn from this Letter that there is not only a Possibility but some Probability that Mr Jay or at least The Result of his Negotiations may be here by the fourth of March. If so I ought to be here too, which will derange my Plan of Spending thanksgiving with you. This will afflect me: but What shall I do?
          Charles and I are very happy for the Present but he returns on Thursday. He sends his Love & Duty
          Adieu
        